         Case 19-20633-SLM              Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06                            Desc
                                        Supporting Documents Page 1 of 36


       UNITED STATES BANKRUPTCY COURT
       DISTRICT OF NEW JERSEY
       Caption in Compliance with D.N.J. LBR 9004-1(b)

       825860
       PHELAN HALLINAN DIAMOND & JONES, PC
       1617 JFK Boulevard, Suite 1400
       Philadelphia, PA 19103
       856-813-5500
       Attorneys for U.S. BANK NATIONAL ASSOCIATION, AS
       TRUSTEE FOR BANC OF AMERICA FUNDING
       CORPORATION MORTGAGE PASS-THROUGH
       CERTIFICATES, SERIES 2006-G
       In Re:                                                                 Case No: 19-20633 - SLM

       OSVALDO SANTIAGO, JR                                                   Hearing Date: 07/30/2019

                                                                              Judge: STACEY L. MEISEL

                                                                              Chapter: 7


                                        CERTIFICATION OF PARTICIPANT
                                             REGARDING MOTION FOR RELIEF


             I HEREBY CERTIFY that with respect to the copy of the captioned Motion for Relief submitted to
      the Court, the following conditions have been met:

(a)   The Affiant has acknowledged the genuineness of the original signature;

(b) The original document was executed in completed form prior to facsimile transmission;

(c)    The document or a copy with an original signature affixed to it will be obtained by the Participant within seven
      business days after the date the document or pleading with the facsimile signature was electronically filed with the
      Court; and

(d) In accordance with the Court’s Administrative Procedures for Filing, Signing, and Verifying Documents by Electronic
    Means (collectively, the “Administrative Procedures”), at paragraph II C.2, the document containing the original
    signature will be maintained in paper form by the Participant for a period not less than seven years from the date of
    closure of the case or proceeding in which the document is filed; and that upon required the original document must be
    provided to other parties or the Court for review.


                                                            /s/ Nicholas V. Rogers
                                                            Nicholas V. Rogers, Esq.
                                                            Phelan Hallinan Diamond & Jones, PC
                                                            1617 JFK Boulevard, Suite 1400
                                                            Philadelphia, PA 19103
                                                            Tel: 856-813-5500 Ext. 42689
                                                            Fax: 856-813-5501
                                                            Email: nicholas.rogers@phelanhallinan.com
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 2 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 3 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 4 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 5 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 6 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 7 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 8 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 9 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 10 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 11 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 12 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 13 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 14 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 15 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 16 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 17 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 18 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 19 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 20 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 21 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 22 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 23 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 24 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 25 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 26 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 27 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 28 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 29 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 30 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 31 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 32 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 33 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 34 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 35 of 36
Case 19-20633-SLM   Doc 9-2 Filed 07/05/19 Entered 07/05/19 18:00:06   Desc
                    Supporting Documents Page 36 of 36
